 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN TABAYOYONG CARIDAD,                        Case No. 2:21-cv-00704-JDP (HC)
12                        Petitioner,                     ORDER GRANTING PETITIONER’S
                                                          APPLICATION TO PROCEED IN FORMA
13            v.                                          PAUPERIS
14    CINDY BLACK,                                        ECF No. 3
15                        Respondent.                     ORDER FINDING THAT THE PETITION
                                                          DOES NOT STATE A COGNIZABLE
16                                                        FEDERAL CLAIM AND GIVING LEAVE TO
                                                          AMEND WITHIN SIXTY DAYS
17
                                                          ECF No. 1
18

19          Petitioner Benjamin Tabayoyong Caridad, an individual involuntarily confined in a state

20   hospital, seeks a writ of habeas corpus under 28 U.S.C. § 2254. ECF No. 1. The petition is

21   before me for preliminary review under Rule 4 of the Rules Governing Section 2254 Cases.

22   Under Rule 4, the judge assigned to the habeas proceeding must examine the habeas petition and

23   order a response to the petition unless it “plainly appears” that the petitioner is not entitled to

24   relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147

25   F.3d 1124, 1127 (9th Cir. 1998). Here, it plainly appears that petitioner is not entitled to relief. I

26   will give petitioner an opportunity to amend before recommending that the petition be dismissed.

27   I will also grant his application to proceed in forma pauperis. ECF No. 3.

28
                                                         1
 1            Petitioner raises three claims that are insufficiently developed to proceed. First, he argues

 2   that his trial counsel was constitutionally ineffective and had a conflict of interest. ECF No. 1 at

 3   5. He does not explain how counsel was ineffective or what conflict of interest existed. Second,

 4   petitioner argues that his involuntary commitment “did not support [his] mental disorder’s serious

 5   difficulty controlling behavior.” Id. He does not elaborate, and I do not understand the substance

 6   of this claim. Finally, petitioner claims that the trial court violated his right to a speedy trial by

 7   admitting hearsay evidence. Id. Again, he does not elaborate. Such vague claims cannot support

 8   habeas relief. If this action is to proceed, petitioner will need to file an amended petitioner that

 9   explains and contextualizes his claims. Greenway v. Schriro, 653 F.3d 790, 804 (9th Cir. 2011)

10   (holding that “cursory and vague claim[s] cannot support habeas relief”).

11            I will allow petitioner to amend his petition before I recommend that it be dismissed.

12            It is ORDERED that:

13            1.      Petitioner’s application to proceed in forma pauperis, ECF No. 3, is granted.

14            2.      Petitioner may file an amended petition within sixty days of this order’s entry. If

15   he does not, I will recommend that the current petition be dismissed for the reasons stated in this

16   order.

17            3.      The Clerk of Court is directed to send petitioner a federal habeas form.

18
     IT IS SO ORDERED.
19

20
     Dated:        May 5, 2021
21                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                          2
